UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2043



STELLA L. ARCARO,

                                              Plaintiff - Appellant,

          versus


ALICIA H. SMITH, individually, and as a Police
Officer and Agent for the Town of Christians-
burg; TOWN OF CHRISTIANSBURG, A Virginia
Municipal Corporation,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-97-59-7)


Submitted:   January 31, 2000           Decided:     February 17, 2000


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


B.K. Cruey, Shawsville, Virginia, for Appellant.     Elizabeth K.
Dillon, GUYNN & DILLON, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stella L. Arcaro appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the briefs, the joint appendix, and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Arcaro v. Smith,

No. CA-97-59-7 (W.D. Va. July 14, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2